Citation Nr: 0625972	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  05-30 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to August 
1966.  He is a Vietnam and Peacetime Era veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
lumbar strain.

In May 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is Remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for lumbar strain.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

The Board notes that in the February 2005 rating decision, 
the RO denied service connection for lumbar strain because 
the condition neither occurred in nor was caused by service.  
The RO relied on the veteran's service medical records and 
outpatient treatment reports, and concluded that "[a]lthough 
there is a record of treatment in service for lumbar strain, 
no permanent residual or chronic disability subject to 
service connection is shown by the service medical records or 
demonstrated by evidence following service."  

It is noted that the veteran's service medical records 
document history and treatment for lower back problems.  The 
service medical records note that the veteran went to sick 
call on June 27, 1963 for left hip and lower back complaints.  
It was noted on the sick call treatment record that he 
"knocked [his] low back and left hip out of place 1 1/2 months 
ago. . . . [and] [y]esterday reinjured self in same [area] 
playing ball.  The veteran testified during the May 2006 
hearing that he injured his back initially while diving off a 
diving board.  Service medical records document treatment at 
a local chiropractor following the first injury to his back.  
The veteran has been unable to obtain those medical records.

Private medical records dated August 1998 to June 2004 show 
the veteran continued to experience low back pain and was 
diagnosed with sciatica.  An MRI of the veteran's lumbar 
spine dated June 2003 revealed spondylolysis at L5 and an 
element of facet arthropathy with mild central canal 
narrowing at L3-4 and L4-5.

The medical evidence of record does not contain a medical 
opinion addressing the question of whether there is a causal 
relationship between the veteran's current low back 
disability and his period of active military service.  Under 
the Veterans Claims Assistance Act of 2000, the Board finds 
that the veteran meets the criteria for a medical 
examination.  See 38 U.S.C.A. § 5103A (West 2002).  In this 
regard, the Board notes that the medical evidence of record 
contains competent evidence that the veteran has a current 
disability, as shown by the June 2003 MRI.  The record also 
contains competent evidence that the veteran's disability or 
symptoms may be associated with his period of active service, 
as shown by the June 1963 notation in his service medical 
records.  In addition, as noted above, the record does not 
contain a nexus opinion and, therefore, does not contain 
sufficient medical evidence for the Board to make a decision 
on the claim.  Therefore, the Board finds that a remand for a 
medical examination and opinion is necessary in order to 
render a fully informed decision.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran should be asked to obtain and 
provide, or to advise the RO as to how it may 
obtain on his behalf, medical records from 
chiropractors and any other private health care 
providers from whom he received treatment while on 
leave and in the years following his separation 
from active military service.

2.  The veteran should be afforded a VA examination 
to determine whether there is a causal nexus 
between his currently manifested low back 
disability and his active military service from 
July 1962 to August 1966.  All indicated tests and 
studies should be conducted, and all findings 
described in detail.  The claims file must be made 
available to the examiner for review, and the 
examination report should reflect that such review 
is accomplished.

a.  A diagnosis of any currently manifested 
low back disability should be made and the 
examiner should render an opinion as to 
whether the condition is, in whole or in 
part, etiologically related to, or had its 
onset during  the veteran's military service.  
All necessary special studies or tests, 
including X-ray films, if necessary, are to 
be done.

b.  In this regard, the examiner is requested 
to offer an opinion as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a probability 
of 50 percent), or unlikely (i.e., a 
probability of less than 50 percent) that any 
element of his current low back disability is 
related to the veteran's active service.

c.  Note: The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  If it cannot be determined whether the 
veteran currently has a low back disability 
that is related to his active service, on a 
medical or scientific basis and without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically so 
specify in the report, and explain why this 
is so.

3.  Thereafter, the issue on appeal should be 
readjudicated. If the benefit sought on appeal is 
not granted to the veteran's satisfaction, the 
veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


